Title: From Benjamin Franklin to John Waring, 3 January 1758
From: Franklin, Benjamin
To: Waring, John


Revd. Sir,
Cravenstreet, Jan. 3. 58.
I send you herewith the Extract of Mr. Sturgeon’s Letter, which I mentioned to you. He is, among us, esteemed a good Man, one that makes a Conscience of the Duties of his Office, in which he is very diligent; and has behaved with so much Discretion, as to gain the general Respect and Good-will of the People. If the Associates of Dr. Bray should think fit to make Tryal of a School for Negro Children in Philadelphia, I know no Person under whose Care it would be more likely to succeed. At present few or none give their Negro Children any Schooling, partly from a Prejudice that Reading and Knowledge in a Slave are both useless and dangerous; and partly from an Unwillingness in the Masters and Mistresses of common Schools to take black Scholars, lest the Parents of the white Children should be disgusted and take them away, not chusing to have their Children mix’d with Slaves in Education, Play, &c. But a separate School for Blacks, under the Care of One, of whom People should have an Opinion that he would be careful to imbue the Minds of their young Slaves with good Principles, might probably have a Number of Blacks sent to it; and if on Experience it should be found useful, and not attended with the ill Consequences commonly apprehended, the Example might be followed in the other Colonies, and encouraged by the Inhabitants in general. I am, Sir, Your most humble Servant
B Franklin
Mr. Waring
 Endorsed: Mr. Franklin Feb: 17: 1758
